DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Group I, claims 1-12, drawn to a method, comprising: transmitting a passive energy through a band pass filter.
 	Group II, claims 13-14, drawn to a method, comprising: identifying a first minima energy level of a first crystal form of an element.
 	Group III, claims 15-21 drawn to a method, comprising: treating a quantity of water with a spectral energy.
 	Group IV, claims 22, drawn to a water heater.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same or corresponding special technical features for the following reasons: the special technical feature of the Group I invention: wherein the spectral energy pattern results in the at least one crystal in the water to have a greater solubility in the water, as compared to the same at least one crystal not targeted by the at least one spectral energy pattern as claimed therein is not present in the invention of Groups II, III or IV. The special technical feature of the Group II invention: determining at least one spectral energy pattern required to convert the first crystal form to the second crystal form, wherein the second crystal form is thermodynamically more stable in the system compared to the first crystal form as claimed therein is not present in the invention of Groups I, III or IV. The special technical feature of the Group III invention: the spectral energy is tuned in 
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of band-pass filter transmits a spectral energy to the water; crystal, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
Specifically, US 2013/0213899 A1 (FAHS STAGEMYER LLC) 22 August 2013 (22.08.2013) teaches band-pass filter transmits a spectral energy to the water (Paras. 18-19); crystal (Paras. 18-20, 0104).
Since none of the special technical features of the Group I, II, III, or IV inventions are found in more than one of the inventions, unity of invention is lacking.
A telephone call was made to Timothy Schulte on 2/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774